Filed 6/21/21 P. v. Hopper CA6
                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                        SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                         H047577
                                                                    (Santa Clara County
             Plaintiff and Respondent,                               Super. Ct. No. C1647137)

             v.

 PAUL RICHARD HOOVER HOPPER,

             Defendant and Appellant.




                                             I.        INTRODUCTION
         After a court trial, the trial court found defendant Paul Richard Hoover Hopper guilty
of first degree burglary (Pen. Code, §§ 459, 460, subd. (a)).1 The court sentenced defendant
to two years in prison, which was credit for time served, and ordered three years of parole
supervision.
         On appeal, defendant’s appointed counsel has filed a brief pursuant to People v.
Wende (1979) 25 Cal.3d 436 (Wende) that states the case but raises no issues. We notified
defendant of his right to submit written argument on his own behalf within 30 days. We
have received no written argument from defendant.




         1
             All further statutory references are to the Penal Code.
       Pursuant to Wende, supra, 25 Cal.3d 436 and People v. Kelly (2006) 40 Cal.4th 106
(Kelly), we have carefully reviewed the entire record and determined that there are no
arguable issues on appeal. Following the California Supreme Court’s direction in Kelly,
supra, at page 110, we provide a brief description of the facts and the procedural history of
the case.
               II.    FACTUAL AND PROCEDURAL BACKGROUND
       A. Trial Evidence
       On August 27, 2016, R.D. left his apartment on Vermont Street in San Jose to go out
to dinner with his girlfriend and her son. R.D. locked the front door, but he may have left
the sliding door open. When he returned a couple hours later, the front door was no longer
locked. R.D. saw that his computer, backpack, guitar, amplifier, skateboard, motorcycle
gear, and PlayStation were missing.
       After R.D.’s girlfriend alerted R.D. that someone was hiding behind his motorcycle
in the carport, R.D. saw defendant crouching behind the motorcycle. R.D. grabbed
defendant by the elbow and asked where his belongings were. Defendant responded that
they were nearby and he could take R.D. to them. Defendant claimed that he owned R.D.’s
motorcycle.
       R.D. called the police as defendant started to walk away. Defendant jumped over a
barrier into a parking lot across the street. An old camper van was the only vehicle parked
in the lot. The next time R.D. saw defendant, defendant was running from the van.
       The police arrived and showed R.D. what was in the van. Most of R.D.’s belongings
were inside, but some were never recovered. R.D. did not know defendant and did not give
him permission to enter his home or take his things.
       A San Jose Police Officer lifted fingerprints from inside the van. A latent fingerprint
examiner concluded that “it’s highly, highly confident that the[] prints” were defendant’s.
       Defendant did not present any evidence.



                                              2
        B. Procedural Background
        On September 7, 2017, defendant was charged by information with first degree
burglary (§§ 459, 460, subd. (a)). On March 28, 2018, the trial court suspended criminal
proceedings pursuant to section 1368. Criminal proceedings were reinstated on August 24,
2018. Defendant waived his right to a jury trial and a court trial was held on May 2 and 3,
2019.
        The trial court found defendant guilty as charged. The court sentenced defendant to
the lower term of two years in prison, awarded him 1,027 days of custody credit, composed
of 514 actual days and 513 days of conduct credit, and ordered a three-year parole
supervision term. The court imposed various fines and fees and ordered that defendant’s
excess credit be used to satisfy the fines and fees in their entirety. The court also imposed
and stayed a $300 parole revocation restitution fine. The court ordered defendant to pay
$900 in victim restitution.
                                    III.   DISCUSSION
        Having carefully reviewed the entire record, we conclude that there are no arguable
issues on appeal. (Wende, supra, 25 Cal.3d at pp. 441-443.) We observe, however, that the
trial court awarded defendant one less day of conduct credit than defendant was entitled to.
(See § 4019.) We will therefore order the abstract of judgment modified to reflect that
defendant has 514 days of section 4019 conduct credit.
                                    IV.    DISPOSITION
        Paragraph No. 14 of the abstract of judgment is ordered modified to state that
defendant has 514 days of Penal Code section 4019 local conduct credit. As so modified,
the judgment is affirmed. The clerk of the superior court is directed to prepare an amended
abstract of judgment and forward it to the California Department of Corrections and
Rehabilitation.




                                               3
                    BAMATTRE-MANOUKIAN, J.




WE CONCUR:




ELIA, ACTING P.J.




GROVER, J.




People v. Hopper
H047577